In so far as a judgment is directed, I dissent. The contract was for a year. The school board knew that plaintiff was forced to undergo an operation. But the operation was one from which as a rule there is a speedy recovery. Knowing that the operation had taken place, and before the time arrived for the opening of the *Page 314 
school, the school board without notice canceled plaintiff's contract, not formally but by entering into a contract with another to do the work plaintiff was engaged to perform. The statute provides that the board may discharge for cause a teacher with whom it has contracted. I am of the opinion that it was a jury question whether cause existed for this cancelation or discharge.